
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 41
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2011
			Mr. Long (for himself
			 and Mr. Duncan of South Carolina)
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Expressing support for designation of the
		  third Saturday in April as National Auctioneers
		  Day.
	
	
		Whereas auctioneering is one of history’s oldest
			 professions;
		Whereas auctioneers were fundamental in the creation of
			 commerce during the early establishment of the United States;
		Whereas auctions are the last bastion of the competitive
			 free enterprise system;
		Whereas auctions continue to be the most effective means
			 of establishing fair market value;
		Whereas the auction industry today contributes
			 approximately $250 billion annually in sales to the United States
			 economy;
		Whereas auctioneers create a competitive marketplace and
			 connect buyers with sellers wishing to sell their assets for the highest dollar
			 value;
		Whereas the National Auctioneers Association and its
			 members strive to advance the auction method of marketing and uphold the
			 highest standards of professionalism in serving the United States
			 public;
		Whereas a National Auctioneers Day has been
			 observed for more than 20 years by State and local governments and private
			 organizations; and
		Whereas the designation of the third Saturday in April as
			 National Auctioneers Day by the Congress and President will
			 heighten the awareness of the people of the United States of the contributions
			 made by auctions and auctioneers to the history of the Nation and its economy:
			 Now, therefore, be it
		
	
		That Congress—
			(1)supports the designation of National
			 Auctioneers Day; and
			(2)requests that the
			 President issue a proclamation calling upon the people of the United States to
			 observe the week with appropriate ceremonies and activities.
			
